Citation Nr: 1021183	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-07 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected focal segmental glomerulosclerosis with 
hypertension (hereinafter glomerulosclerosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from January 1990 
to October 1996.  

In July 2008, the Board of Veterans' Appeals (Board) denied 
reopening of a claim for service connection for asthma and 
airway hyperactivity and remanded the issue listed on the 
title page to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama for additional 
development.


FINDING OF FACT

The Veteran's glomerulosclerosis is not productive of 
constant albuminuria with some edema; or definite decrease in 
kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
glomerulosclerosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.115(a), (b), Diagnostic Codes 7599-7536 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letters were sent to the 
Veteran in March 2007, September 2008, and April 2009 that 
informed her of the requirements needed to establish 
entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after 
each of the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in each of the letters that an effective date would 
be assigned if her increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  A relevant VA examination 
report is on file dated in January 2009 in response to the 
July 2008 Board remand.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  VA actions in 
response to the July 2008 Board remand, including the 
September 2008 and April 2009 development letters sent to 
the Veteran and the January 2009 examination report, show 
substantial compliance with the remand instructions.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of her claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).


Analysis of the Claim

The Veteran has contended that her service-connected 
glomerulosclerosis is worse than currently evaluated because 
of the severity of the symptomatology.  

The Veteran was granted service connection for 
glomerulosclerosis in an October 1996 rating decision and 
assigned a 30 percent evaluation effective October 2, 1996 
under Diagnostic Codes 7599-7536.  She filed a claim for 
increase in February 2003, which was denied by rating 
decision in July 2003.  The Veteran timely appealed.

A designation of Diagnostic Code 7599 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 7536 indicates that the 
disability has been rated as analogous to glomerulonephritis.  
See 38 C.F.R. 
§§ 4.20, 4.27 (2009).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The Veteran's service-connected glomerulosclerosis with 
hypertension is rated under Diagnostic Codes 7599-7536, using 
the criteria to evaluate renal dysfunction.  See 38 C.F.R. § 
4.115, (a) & (b) (2009).  The pertinent criteria are as 
follows:

A 30 percent rating is warranted for albumin constant or 
recurring with haline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
rating is warranted for constant albuminuria with some edema; 
or definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
A 100 percent rating is warranted when renal dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. § 4.115, 
Diagnostic Code 7536 (2009).

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  A 10 percent rating is warranted with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; when an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control.  A 20 
percent rating is warranted with diastolic pressure 
predominantly 110 or more or; systolic pressure predominantly 
200 or more.  A 40 percent rating is warranted with diastolic 
pressure predominantly 120 or more.  A 60 percent rating is 
warranted with diastolic pressure predominantly 130 or more.  
38 C.F.R. § 4.104 (2009).

The Veteran complained on VA evaluation in April 2003 of easy 
fatigability and insomnia.  Blood pressure readings were 
161/95, 142/95, 147/96, and 138/80.  Laboratory tests 
revealed an elevated total protein and a decreased level of 
albumin.  A urinalysis was negative, including for protein.  
The diagnosis was chronic renal disease with 
glomerulosclerosis.  

According to an August 2003 statement from R.M.M., M.D., the 
Veteran had resolved focal and segmental glomerulosclerosis 
with extirpation of thyroid cancer.  Also noted was good 
control of blood pressure.

According to a May 2007 VA treatment report, the Veteran was 
being treated for hypertension, which was a complication of 
renal disease, mainly glomerulosclerosis.

It was noted on VA evaluation in January 2009 that a 
physician had prescribed bed rest without incapacitation 
overnight in a hospital in the summer of 2008 for 
uncontrolled hypertension.  Blood pressure medications had 
been changed in the previous 6-7 months with improved control 
and alleviation of side effects.  The Veteran did not have 
weakness, anorexia, or weight change.  She had not lost any 
time from work due to kidney disease or hypertension.  It was 
noted that a November 2008 urinalysis did not show any 
proteinuria or hematuria and that BUN and creatinine levels 
were normal.  Blood pressure readings were 180/101, 177/104, 
and 176/97.  The diagnoses were focal and segmental 
glomerulosclerosis, resolved without residuals; and 
hypertension, medical therapy, not well controlled.

The above medical evidence does not show symptoms listed 
among the criteria for an increased rating of 60 percent 
under Diagnostic Code 7536.  There is no mention of edema 
associated with a kidney disability and no mention by a 
physician of any definite decrease in kidney function.  
Furthermore, the Veteran's blood pressure was well below the 
criteria for a 40 percent rating under DC 7101.  Based on 
these facts, the Board finds that the disability picture for 
the Veteran's service-connected glomerulosclerosis does not 
more nearly approximate the criteria for a 60 percent rating.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected glomerulosclerosis, 
as noted above, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. 
§ 4.1 (2009).

There is no medical evidence on file that the Veteran's 
glomerulosclerosis causes "marked" interference with 
employment.  In fact, it was concluded on VA examination in 
January 2009 that the Veteran's glomerulosclerosis had 
resolved without residuals.  Although the Veteran had trouble 
controlling her blood pressure, it was still well below the 
criteria for a 40 percent rating under DC 7101.  There is 
also no evidence of frequent periods of hospitalization due 
to this service-connected disability.  Consequently, the 
Board finds that the criteria for referral for the assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Accordingly, there is no basis for a staged rating of the 
disability, pursuant to Hart, and the claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
glomerulosclerosis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


